Citation Nr: 0937642	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  99-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for the residuals of a 
left foot injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an evaluation higher than 20 percent for a 
service-connected low back disability from July 14, 1998 to 
May 23, 2002, and entitlement to an evaluation higher than 40 
percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1971 and from February 1976 to August 1990.

These issues initially arose from rating decisions by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This matter comes before the Board of Veterans' Appeals 
(Board) by Memorandum Decision of the United States Court of 
Appeals for Veterans Claims (Court) on February 12, 2007, 
which vacated a January 2004 Board decision as to the issues 
on appeal and remanded the case for further proceedings 
consistent with the decision of the Court.  Accordingly, in 
December 2007, the Board remanded the Veteran's claims to the 
RO to afford him VA psychiatric and orthopedic examinations.  
The RO completed the development requested, continued to deny 
the claims, and returned the file to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The medical evidence shows that the Veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his active service.

2.  Throughout the appeal period, the service connected left 
foot injury has been shown to be productive of a disability 
picture that more nearly approximates moderately severe 
impairment of the foot.  

3.  Prior to May 24, 2002, the service-connected low back 
disability is shown to have been productive of a disability 
picture that more nearly resembled that of a severe 
functional loss due to pain.

4.  On and after May 24, 2002, the service-connected low back 
disability is not shown to be productive of unfavorable 
ankylosis of the entire thoracolumbar spine; nor have 
incapacitating episodes of at least 6 weeks during the past 
12 months been demonstrated.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for an evaluation of 20 percent, and no 
greater, for residuals of left foot injury have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5284  (2008).

3.  The criteria for the assignment of an increased 
evaluation of 40 percent, and no greater, for the service-
connected low back disability prior to May 24, 2002, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 
(2002).

4.  The criteria for the assignment of an increased rating in 
excess of 40 percent disabling beginning on May 24, 2002, are 
not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 (2002); 5003, 
5010, 5237, 5242, 5243 (effective September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notification and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in March 2002, the RO advised the Veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In general, a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  Since the VCAA was not enacted 
until November 2000, furnishing the Veteran with VCAA notice 
prior to the adjudications in July 1998 and December 1998 was 
clearly both a legal and a practical impossibility.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7-2004.

Crucially, the Veteran was provided with VCAA notice through 
the March 2002 VCAA letter and his claim was readjudicated in 
the October 2002 and December 2002 Supplemental Statements of 
the Case (SSOC), after he was provided with the opportunity 
to submit evidence and argument in support of his claims and 
to respond to the VA notice.  Therefore, the essential 
fairness of the adjudication was not affected.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.  Moreover, the 
Veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In addition, a subsequent March 2008 letter from the RO 
further advised the Veteran of how disability ratings and 
effective dates are assigned.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The RO sent the Veteran a Vazquez compliant letter in March 
2008 and readjudicated in claim in the April 2009 SSOC.  
Thus, the Board finds that the RO ultimately provided all 
required notice such that defect as to timing was cured.

As for the duty to assist, the RO obtained the Veteran's VA 
and private treatment records, he has testified at hearings 
before the RO as well as before the undersigned Veterans Law 
Judge, and he has been provided VA compensation examinations 
in connection with his claims.  As there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The competent evidence of record, to include the February 
2009 report of VA examination as well as prior records of VA 
examination, hospitalization and outpatient treatment, 
reflect that the Veteran's psychiatric symptoms have been 
diagnosed as PTSD.  

In addition, the February 2009 report of VA PTSD examination 
notes that the Veteran's claimed stressors include exposure 
to rocket and mortar attacks and, during these attacks, he 
did feel that he was in danger of dying.  The examiner 
concluded that this trauma is consistent with the Veteran's 
symptoms of re-experiencing his traumatic events, avoidance 
and hyperarousal.  

The remaining issue for consideration is whether the Veteran 
has met his burden of proof in establishing that the claimed 
in-service stressors actually occurred.  The Veteran's 
service records do not reflect that he was engaged in combat 
with the enemy, nor has he received any commendations or 
citations for combat with the enemy.  Therefore, the lower 
burden of proof for combat Veterans does not apply in this 
case.

However, as noted by the Court in the February 2007 
Memorandum Decision, the January 2004 decision of the Board 
acknowledged that the appellant was subjected to several 
mortar and rocket attacks while stationed in Vietnam.  
Specifically, the Board found that the stressor of 
experiencing frequent mortar attacks near base was confirmed 
by records from the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  

In this regard, the Board notes that the Court has held that 
the fact that a Veteran was stationed in a unit that was 
present while attacks occurred would strongly suggest that he 
was, in fact, exposed to the attacks.  In other words, 
confirmed frequent mortar attacks near the base to which the 
Veteran's unit was assigned corroborates his statement that 
he experienced such attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The Court has also held 
that although a noncombat Veteran's testimony alone is 
insufficient proof of a stressor, there need not be 
corroboration of every detail.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996); Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

In the present case, there is independent evidence, as noted 
by the records received from USASCRUR, of exposure to 
frequent mortar attacks near the base at which the Veteran 
was stationed.

In light of the foregoing evidence, the Board is compelled to 
conclude that the Veteran's alleged in-service stressor has 
been sufficiently verified with independent evidence.  
Therefore, as the medical evidence demonstrates a diagnosis 
of PTSD related to traumatic wartime experiences that have 
been sufficiently and independently verified, entitlement to 
service connection for PTSD is warranted.

In this regard, the Board notes that, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  It is further 
noted that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Accordingly, the Board finds that, with resolution of 
reasonable doubt in the Veteran's favor, service connection 
for PTSD is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.201, 3.303(d), 4.125.

Increased Rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning higher, 
or separate, ratings under other diagnostic codes.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Left Foot Injury

Service connection was established for status post left foot 
injury with traumatic arthritis, symptomatic, by an April 
1991 rating decision.  It was noted that the Veteran's 
service medical records showed that he fractured his left 
foot (third, fourth, and fifth metatarsals) in service and 
suffers from traumatic arthritis as a result of this injury.  
A schedular rating of 10 percent disabling was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5284, for residuals of 
other foot injuries.  

The present appeal arises from a July 1998 report of VA 
examination which was treated as a claim for an increased 
evaluation for the service-connected residuals of a left foot 
injury.  See 38 C.F.R. § 3.157.  

Diagnostic Code 5284, which contemplates injury of the foot, 
provides a 10 percent evaluation for moderate injury, a 20 
percent evaluation for moderately severe injury, and a 30 
percent evaluation for injury that is severe.  See 38 C.F.R. 
§ 4.71a.

VA General Counsel, in a precedent opinion dated August 14, 
1998, noted that Diagnostic Code 5284 is a more general 
Diagnostic Code under which a variety of foot injuries may be 
rated; that some injuries to the foot, such as fractures and 
dislocations for example, may limit motion in the subtalar, 
midtarsal, and metatarsophalangeal joints; and that other 
injuries may not affect range of motion.  Thus, General 
Counsel concluded that, depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and therefore require consideration under 38 C.F.R. §§ 4.40 
and 4.45.  VAOPGCPREC 9-98.

The July 1998 VA examination report reflects that the Veteran 
gave a history of fracturing the left foot in service, and 
currently complained of pain in the foot on activity.  He 
related that he wore steel toe boots with a high arch to 
relieve the pain and that staying off of his feet also 
relieved the foot pain.

Physical examination revealed that the Veteran's toes were 
downgoing and that left foot pain increased on dorsiflexion 
and plantar flexion.  A full range of foot motion was 
indicated and there were no trophic skin changes or 
discoloration.  The Veteran's gait was normal and it was 
noted that he used a cane but that this was mostly due to his 
back disability.  A review of old X-rays (dated in December 
1996) were consistent with degenerative changes at the site 
of the old fracture.

During the July 1999 RO hearing and November 2000 Travel 
Board hearing, the Veteran testified that cold, damp weather 
exacerbates the symptoms of his left foot disability, adding 
that the foot sometimes swells.  He noted that medication 
sometimes helps with his foot symptoms and that he had worn 
foot braces and special shoes.  The Veteran added that he has 
difficulty walking secondary to his left foot disability.

VA medical records show that X-rays of the left foot taken in 
March 2002 showed old trauma involving the third, forth, and 
fifth metatarsals and fusion at the bases of these bones.

A VA foot examination was accomplished in May 2002, the 
report of which reflects that the Veteran reported 
progressive pain in the left lower extremity.  It was also 
noted that he had had a neuroma excision the previous year 
without any benefit.  The Veteran related that he experienced 
daily foot pain and it was indicated that he ambulated with a 
cane.

Physical examination revealed left ankle range of motion from 
zero to 10 degrees of dorsiflexion, zero to 45 degrees of 
plantar flexion, and a supple forefoot.  A healed wound was 
noted about the ankle and decreased range of motion about the 
subtalar joint was indicated.  The examiner noted that there 
did not appear to be a neurologic component to the Veteran's 
left foot disability.  His assessment was that the Veteran 
had some left foot pain, mild decreased range of ankle 
motion, and more significant loss of motion in the subtalar 
joint.  X-rays of the left ankle taken that same day showed 
calcaneal spurring and well preserved joint spaces.

Another VA examination was accomplished in July 2002, the 
report of which reflects that the Veteran again complained of 
foot pain and that the disability caused problems walking and 
carrying objects.  The examiner commented that the Veteran's 
functionality was decreased secondary to the left foot pain.

Physical examination revealed left foot pain localized 
between the third and fourth toes with significant tenderness 
to palpation in that area.  The examiner assessed the 
Veteran's foot pain as 9/10 in the morning and 7-8/10 later 
in the day.  He noted that the Veteran's left foot pain was 
pretty well localized to the web space between the third and 
fourth toes and he had significant tenderness to palpation of 
this area.  The examiner further noted the Veteran appeared 
to have Morton's neuroma on the foot between the third and 
fourth toes.

Most recently, the Veteran was afforded a VA examination of 
his feet in February 2009.  He complained that pain (in the 
dorsal lateral aspect of the left foot or into the lateral 
aspect of the left ankle) is his main problem.  He denied 
weakness, stiffness, swelling, heat or redness.  He reported 
mild discomfort at rest but standing and walking cause pain 
in the dorsal lateral aspect of the left foot and ankle.  He 
also reported flare-ups when he makes a mis-step or something 
of that nature which results in increased discomfort in the 
left foot and ankle and usually lasts for a day or two.  On a 
scale of one to ten, he described discomfort as about a level 
5 on a regular basis with walking which increases to a 7 or 8 
during a flare-up.  The Veteran reported that he can stand 
for 20 minutes and walk 1/2 a mile without difficulty.  He also 
reported that he occasionally loses balance, which may be 
related to his feet.  

Upon physical examination, the Veteran was observed walking 
with a limp favoring the left foot which he accentuated 
considerably when asked to leave the cane resting against the 
door.  The range of motion of the ankle was tested actively 
and passively in both the right and left foot and proceeding 
from a neutral position of 90 degrees at the ankle.  The 
right ankle would dorsiflex from zero to 20 degrees and the 
left ankle from zero to 15 degrees.  The right ankle would 
plantar flex from zero to 45 degrees and the left from zero 
to 45 degrees.  The Veteran complained of discomfort in the 
last 5 degrees of dorsiflexion of the left ankle, when done 
with at least three repetitions actively and passively.  

The impression was chronic pain, left foot, with possible 
degenerative arthritis.  A small prominence at the insertion 
of the right Achilles tendon which appeared to be small bump 
was also noted.  

The examiner characterized the Veteran's left foot disability 
as mild to moderate and noted no evidence of any fixed 
deformity in the ankle or foot.  However, upon review of X-
ray studies, the examiner noted moderately severe 
degenerative arthritis of the left foot particularly 
involving the mid-foot and the metatarso-tarsal joints of all 
five metatarsals secondary to old healed fractures of at 
least the third, fourth, and fifth metatarsal bones.  

Upon review of the record, the Board finds that the evidence 
supports a finding that the Veteran's symptomatology more 
closely approximates a moderately severe disability under 
Diagnostic Code 5284.  38 C.F.R. § 4.7.  The Veteran has 
reported that his left foot pain is the main problem, 
objective findings reflect complaints of pain at the last 5 
degrees of dorsiflexion upon repetitive motion, he has 
complained of flare-up which last for a day or two and 
increase his discomfort to a level of 7 or 8 on a one to 10 
scale, and there is competent medical evidence that the 
Veteran has significant tenderness to palpation between the 
third and fourth toes and his functionality is decreased 
secondary to left foot pain.  Accordingly, the Board finds 
that this evidence reflects moderately severe impairment of 
the left foot and, thus, an increased rating of 20 percent 
disabling is warranted.  This determination recognizes 
additional functional limitation due to pain, per Deluca, and 
resolves all reasonable doubt in the Veteran's favor.  See 
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

Availability of separate or higher evaluations under 
Diagnostic Codes 5270, 5272, 5273, 5274, 5276, 5277, 5278, 
5280, 5281, 5282, or 5283 were considered.  But the 
preponderance of the evidence does not show that the Veteran 
exhibits ankylosis of the ankle, malunion of the os calcis or 
astragalus, residuals of astragalectomy, flat feet, weak 
foot, claw foot, hallux valgus, hallux rigidus, hammer toes, 
or malunion or non union of the tarsal or metatarsal bones 
that is the result of or part and parcel of the residuals of 
his left foot injury.  Limitation of ankle motion does not 
warrant a separate, compensable evaluation under Diagnostic 
Codes 5271 because the manifestations are already evaluated 
under Diagnostic Code 5284.  See 38 C.F.R. § 4.14.  

Accordingly, the moderately severe nature of the Veteran's 
residuals of left foot injury on the whole, as reported by 
the medical records and his statements, show he is entitled 
to a higher 20 percent rating under Diagnostic Code 5284, 
especially resolving all reasonable doubt in his favor.  
38 C.F.R. §§ 4.3, 4.7.  However, since the residuals of his 
left foot injury have not been more than 20 percent disabling 
at any time during the appeal period, his rating may not be 
"staged" beyond this extent.  See Hart supra.

Back Disability

Service connection was established for chronic low back 
syndrome with X-ray findings of hypertrophic spurs, anterior 
aspect L3, L4, and L5, by an April 1991 rating decision based 
on treatment for low back complaints in service.  A schedular 
rating of 10 percent disabling was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, for lumbosacral strain.  

The present appeal arises from a July 14, 1998, report of VA 
examination which was treated as a claim for an increased 
evaluation for the service-connected low back disability.  
See 38 C.F.R. § 3.157.  

The December 1998 rating decision, promulgated pursuant to 
the July 1988 claim for increase, continued the 10 percent 
schedular evaluation for the Veteran's low back disability.  
Thereafter, by an October 2002 rating decision, the RO 
assigned an increased rating of 20 percent disabling 
effective from May 24, 2002, based on the May 24, 2002, 
report of VA examination rather than July 14, 1998, the date 
of claim.  More recently, by the January 2004 decision of the 
Board, the schedular evaluation for the Veteran's low back 
disability was increased to 20 percent disabling effective 
from July 14, 1998, and to 40 percent disabling effective 
from May 24, 2002.  It is maintained that higher disability 
evaluations are warranted during the relevant time period.

During the pendency of the Veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warranted a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation was warranted if manifested by characteristic pain 
on motion.  With muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation was warranted.  A 40 
percent evaluation was warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent evaluation if slight; a 20 percent evaluation if 
moderate or a 40 percent evaluation if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warranted a noncompensable 
evaluation if postoperative, cured.  A 10 percent evaluation 
is warranted if mild.  A 20 percent evaluation is warranted 
if moderate with recurring attacks.  A 40 percent evaluation 
was applicable for intervertebral disc syndrome if severe 
with recurrent attacks and intermittent relief.  A 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective on September 23, 2002, intervertebral disc syndrome 
was evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method resulted in the higher 
evaluation.

A 10 percent evaluation was assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months and a 20 percent 
evaluation was assigned for incapacitating episodes having a 
total duration of at least 2 weeks, but less than 4 weeks, 
during the past 12 months.  A 40 percent evaluation was 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A maximum 60 percent evaluation was warranted 
based on incapacitating episodes, when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the revised criteria effective on September 26, 2003, a 
10 percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71, Diagnostic Code 5242.  

In addition, under these revisions, the "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.

The Board notes that criteria of the General Rating Formula 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

Diagnostic Code 5242 for degenerative arthritis of the spine 
utilizes the rating criteria for general degenerative 
arthritis found in Diagnostic Code 5003.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  The maximum disability rating is 
20 percent, which is warranted with X-ray evidence of 
involvement of two or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.

In addition, 38 C.F.R. § 4.71a, Diagnostic Code 5243, is the 
Formula for Rating Intervertebral Disc Syndrome (IVDS) Based 
on Incapacitating Episodes effective as of September 26, 
2003.  A 10 percent disability rating for IVDS with 
incapacitating episodes is warranted when the total duration 
of at least one week but less than 2 weeks during the past 12 
months; a 20 percent disability rating for IVDS with 
incapacitating episodes is warranted when the total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IVDS with 
incapacitating episodes is warranted when the total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent disability rating for IVDS with 
incapacitating episodes is warranted when the total duration 
is at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2) provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

In evaluating the Veteran's claim, the Board must determine 
whether the revised version is more favorable to the Veteran.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date, and the old criteria as appropriate.

The July 1998 VA examination report reflects that the Veteran 
gave a history of having low back pain beginning in 1989 with 
no injury and without radiation.  He also reported a 
significant increase in pain during the previous eight 
months, especially with activity, which is relieved with 
lying down in a supine position and use of a heating pad.  As 
noted above, physical examination revealed a normal gait; 
however, the examiner noted that the Veteran used a cane 
mostly due to his back disability.  Further, examination of 
the low back revealed significant paraspinal muscle spasms, 
and the examiner noted that December 1996 X-rays of the back 
revealed normal disc spaces, no spondylosis or 
spondylolisthesis, but did show small osteophytes on each 
level.  The examiner commented that findings made on 
examination were consistent with low back pain without 
evidence of radiculopathy or myelopathy.

During the July 1999 RO hearing, the Veteran testified that 
his low back disability is treated with medication and hot 
baths, and that he is limited in his daily activities, to 
include carpentry work and going up and down stairs.  During 
the November 2000 Travel Board hearing, he added that his 
back locks up on him occasionally and that he is unable to 
lean back.

A March 2002 VA outpatient treatment report reflects that the 
Veteran indicated that his biggest concern was with 
increasingly severe pain in the low back area.  On 
examination, the Veteran appeared uncomfortable to change of 
position and with walking about, localizing pain throughout 
the lumbar area, and there was marked loss of normal lumbar 
motion associated with increasing pain as he attempted to 
move his back.  He was unable to stand on toes or heels 
because of increasing pain in the low back area and straight 
leg raising was to 80 degrees bilaterally with increasing 
back pain and hamstring tightness and discomfort but no 
radicular pain.  The examiner noted that X-rays of the 
Veteran's lumbosacral indicated degenerative changes 
throughout the lumbar area, most marked at about L2/3 level.  
The impression was degenerative arthritis with acute lumbar 
strain.  He was referred to therapy for a back exercise 
program and a period of bed rest if necessary.  Heat to the 
back was also suggested.  

The report of a April 2002 VA orthopedic consultation 
reflects that the Veteran reported increasingly severe, 
constant low back pain.  Physical examination revealed a 
flattened vertebral column, marked loss of normal lumbar 
motion, and increased pain on motion.  It was noted that X-
rays of the spine indicated degenerative changes throughout 
the lumbar area with no malalignment.

The May 24, 2002 VA examination report reflects that the 
Veteran gave a history of straining his low back and noted 
that low back pain had increased the past six months.  The 
examiner noted that the Veteran did not appear to have 
radicular pain.  On physical examination low back range of 
motion was shown to be from zero to 20 degrees in flexion and 
zero degrees extension.  The Veteran was able to rotate 10 
degrees to the right and the left.  The examiner noted that 
the Veteran did not appear to suffer from neural impingement 
or damage.

In June 2002 the Veteran presented to the VA orthopedic 
clinic with complaints of low back pain without radiation.  
Physical examination showed deep tendon reflexes that were 2+ 
and symmetrical with downgoing Babinski and without any 
clonus.  Radiographs showed pristine joint spaces of the 
lumbar spine.

Upon VA spine examination in July 2002, the Veteran reported 
that, on a scale of one to 10, his degree of pain was 9 or 10 
pretty much constantly.  He complained of difficulty with 
bending, picking up objects, walking, and getting 
down/getting back up secondary to his back problems.  He also 
complained of some difficulty sitting.  The examiner noted 
that that the Veteran's "functionality is decreased somewhat 
secondary to, mostly appears to be, his left lower extremity 
pain, although his back pain has been a more chronic 
condition."  The examiner further noted that the Veteran's 
back pain had not changed since the prior examination and 
there was no change in the range of motion.  

A June 2003 report of VA spine examination notes that the 
Veteran complained of constant low back pain at a level of 6 
to 7 on a scale of one to 10 with some radiation down his 
left posterior thigh to his knee but never past the knee.  He 
also complained of difficulty with many activities of daily 
living including rising from a chair and getting out of bed 
in the morning.  Physical examination revealed an extremely 
slow and antalgic gait, the Veteran walked with a cane, and 
he had difficulty rising from a chair.  There was mild 
tenderness to palpation in the midline over the lumbar spine 
without any real pain over his lumbar paraspinal musculature.  
The Veteran could flex forward only to 15 degrees and then 
must stop because of pain and he could extend to neutral 
without pain.  The assessment was chronic discogenic low back 
pain without neurologic symptoms.  The examiner commented 
that this seemed to be causing a significant amount of pain 
for the Veteran and likely would limit his ability to obtain 
any type of employment requiring prolonged standing or manual 
labor.  

Most recently, a February 2009 report of VA examination 
reflects the Veteran's complaints of constant low back pain 
on a level of 6 or 7 on a scale of one to ten.  He also 
reported occasional flare-ups precipitated by cold or 
dampness or minor lifting.  The Veteran uses a TENS 
(transcutaneous electrical nerve stimulation) unit and heat 
packs.  He denied any episodes of total incapacitation.  

Physical examination revealed forward flexion from zero to 45 
degrees with pain in the last 10 to 15 degrees, extension 
from zero to 20 degrees with pain in the last 10 degrees, 
left and right lateral flexion was from zero to 15 degrees 
with pain in the last 5 degrees of left lateral flexion and 
throughout the 15 degrees of right lateral flexion; left and 
right lateral rotation was from zero to 15 degrees with pain 
in the last 10 degrees of left lateral rotation and 
throughout the 15 degrees of right lateral rotation.  There 
was no decrease in range of motion with repetition.  
Sensation was normal throughout the left and right lower 
extremities to pinprick and there was no decrease in acuity 
of recognition of pinprick in any of the lumbar or sacral 
dermatomes when checked.  The examiner commented that 
limitation of motion in the spine appeared to be 
predominantly due to pain according to the Veteran and there 
was no evidence of weakness or lack of endurance with 
repetition of motions.  There was no evidence of spasms or 
weakness and no fixed spinal deformities or postural 
abnormalities.  There was no atrophy in any of the muscle 
groups of either the right or left lower extremity with 
normal strength in all of the muscle groups.  The impression 
was degenerative arthritis of the lumbosacral spine of a mild 
to moderate degree.  The examiner described the impairment 
from the spine as mild to moderate in severity.  

An addendum to this examination report notes that X-ray 
evaluation of the lumbosacral spine showed multilevel 
degenerative changes more pronounced at the L2-3 level 
without superimposed fracture or subluxation and right sided 
nephrolithiasis.  

Again, it is pointed out that the Veteran's claim for an 
increased rating for his service-connected low back 
disability arises from a July 14, 1998, report of VA 
examination which was treated as a claim for an increased 
evaluation.  It is further noted that his low back disability 
is currently rated as 20 percent disabling from July 1998 
(the date of claim) to May 23, 2002, and as 40 percent 
disabling from May 24, 2002, (the date of VA examination 
showing increased disability).  

Review of the claims file reflects that, from the time of the 
Veteran's claim for an increased rating for the low back 
disability, or July 14, 1998, to the present, the objective 
evidence indicates that this disability was manifested by 
severe and constant pain, significant paraspinal muscle 
spasm, small osteophytes, and degenerative changes.  Low back 
limitation of motion was characterized as being marked on 
examination of April 2002 and, with consideration of the 
Veteran's consistent complaints of pain on motion, a higher 
disability evaluation of 40 percent for severe limitation of 
motion of the lumbar spine was warranted.  Similarly, the 
examination of May 24, 2002, included range of motion studies 
showing that the Veteran was limited in low back flexion to 
20 degrees and extension to zero degrees.  This evidence, in 
the Board's opinion, reflects a level of overall low back 
dysfunction approaching one consistent with severe limitation 
of motion or functional loss due to pain.  Accordingly, the 
Board finds that such findings are indicative of a severe 
limitation of lumbar spine motion and that, as such, an 
evaluation of 40 percent is warranted from the date of claim, 
July 14, 1998, under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002), the applicable Diagnostic Code for limitation of 
motion of the lumbar spine effective until the recent change. 

To the extent that the "old" criteria may not be for 
application as of September 26, 2003, the Board notes that 
the evidence sufficiently demonstrates, barring an unlikely 
improvement in the Veteran's condition, that he met the 
criteria for a 40 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective September 26, 2003).  
Specifically, as noted above, the evidence established that 
the Veteran's thoracolumbar spine motion is less than 30 
degrees.

This determination recognizes additional functional 
limitation due to pain, per Deluca, and resolves all 
reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

The Board points out that as the evidence clearly does not 
reflect that the Veteran's spine is ankylosed or manifested 
by pronounced intervertebral disc syndrome and there is no 
showing of incapacitating episodes requiring bed rest 
prescribed by a physician, a higher schedular evaluation in 
excess of 40 percent disabling is not for application at any 
time during the appeal period, to include subsequent to May 
2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5286, 5289, 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5240, 
5243 (effective September 26, 2003).

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 40 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).



Extraschedular

As a final matter, the Board has considered whether the 
Veteran's service-connected disabilities present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  In this case there are no 
exceptional or unusual factors with regard to the Veteran's 
increased rating claims.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.")  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for higher evaluations 
for greater symptomatology.  Thus, his disability picture 
with respect to each claim is contemplated by the rating 
schedule and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

Conclusion

The Board recognizes the contentions of the Veteran as to the 
severity of his service-connected disorders on appeal.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson, 
however, he is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, their assertions do not constitute competent medical 
evidence in support of the Veteran's claims for increased 
ratings.

In summary, with resolution of reasonable doubt in the 
Veteran's favor, service connection is warranted for PTSD, an 
increased rating of 20 percent disabling is warranted for 
service-connected left foot injury, and an increased rating 
of 40 percent disabling is warranted for service-connected 
low back disability from July 14, 1998 to May 23, 2002, to 
this extent, the Veteran's appeals are granted.  

However, evaluations in excess of 20 percent disabling for 
residuals of left foot injury and in excess of 40 percent 
disabling for service-connected low back disorder are not 
warranted at any time during the appeal period and, to this 
extent, the preponderance of the evidence is against these 
claims and the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied as to evaluations in excess of 20 percent 
disabling for residuals of left foot injury and in excess of 
40 percent disabling for service-connected low back disorder.


ORDER

Entitlement to service connection for PTSD is granted.

An evaluation of 20 percent, and no greater, for residuals of 
left foot injury is granted subject to the laws and 
regulations governing the payments of monetary awards..

Entitlement to a 40 percent rating, and no greater, for the 
Veteran's service connected low back disability is granted, 
effective from July 14, 1998 to May 23, 2002, subject to the 
laws and regulations governing the payments of monetary 
awards.



Entitlement to an evaluation in excess of 40 percent 
disabling for the Veteran's service connected low back 
disability is denied for the entire period in which this 
claim has been pending.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


